UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6995


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY W. BURWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:03-cr-00203-REP-1)


Submitted:   January 9, 2012                 Decided:   January 18, 2012


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory W. Burwell, Appellant Pro Se. Michael Ronald Gill,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregory W. Burwell appeals the district court’s order

denying his motion to correct a clerical error in the judgment

pursuant to Fed. R. Crim. P. 36.           We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.            See United States v.

Burwell, No. 3:03-cr-00203-REP-1 (E.D. Va. July 8, 2011).              We

dispense   with   oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    2